Exhibit 99.1 Rogers Reports Third Quarter 2010 Financial and Operating Results Revenue and Adjusted Operating Profit Increase 3% with 39% Margins, 16% Growth in Free Cash Flow and 24% Growth in Free Cash Flow per Share Compared to Third Quarter 2009; Wireless Activates and Upgrades a Record529,00 Smartphones in Quarter; Wireless Data Revenue Growth Continues Strong at 28%, while the Addition of Cable Total Service Units Accelerates from Third Quarter 2009; $522 Million of Cash Returned to Rogers Shareholders in Dividends and Share Buybacks During Third Quarter TORONTO (October 26, 2010) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and nine months ended September 30, 2010. Financial highlights are as follows: Three months ended September 30, Nine months ended September 30, (In millions of dollars, except per share amounts) % Chg % Chg Operating revenue $ $ 3 $ $ 4 Operating profit(1) 1 6 Net income ) 3 Basic and diluted net income per share $ $ ) $ $ 11 As adjusted:(2) Operating profit(1) $ $ 3 $ $ 9 Net income (6 ) 15 Basic and diluted net income per share $ $ 1 $ $ 24 Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled “Key Performance Indicators and Non-GAAP Measures”. For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) stock-based compensation expense (recovery); (ii) integration and restructuring expenses; (iii) contract termination fees; (iv) other items; and (v) in respect of net income and net income per share, loss on the repayment of long-term debt, debt issuance costs and the related income tax impact of the above amounts. “The third quarter 2010 results demonstrate continued steady growth in new subscribers, revenues and free cash flow, and the return of significant amounts of cash to our shareholders through dividends and share buybacks,” said Nadir Mohamed, President and CEO of Rogers Communications Inc.“Importantly, we continued to make significant investments in both customer retention initiatives and opportunistic acquisitions consistent with our strategic priorities to support the future growth of the business.” Rogers Communications Inc. 1 Third Quarter 2010 Highlights of the third quarter of 2010 include the following: • Generated consolidated quarterly revenue growth of 3%, with Wireless network revenue growth of 4%, and revenue growth of 3% in Cable Operations and 3% in Media, versus the same quarter last year. Cable Operations and Media adjusted operating profit increased by 13% and 6%, respectively, partially offset by the modest declinein Wireless reflecting the related costs attributable to the significant year-over-year increase in smartphone activations and upgrades this quarter. Revenue growth and cost reduction initiatives combined to keep adjusted operating profit margin steady at 39.0% year-over-year on a consolidated basis, with Cable Operations margins increasing to 46.2% from 42.0%, and Media margins increasing to 10.1% from 9.9%, partially offset by Wireless network margins decreasing to 48.3% from 51.4% as a result of increased smartphone costs through stronger activations and upgrades. • Wireless network revenue growth was fuelled by data revenue growth of 28% and net subscriber additions of 211,000. Wireless data revenue now comprises 28% of Wireless network revenue and was helped by the activation and upgrade of a record 529,000 additional smartphones during the quarter, predominantly BlackBerry, iPhone and Android devices, of which approximately 33% were for subscribers new to Wireless, compared to 370,000 in the prior year quarter. The number of new Smartphone subscribers was the second highest ever in a quarter.This resulted in subscribers with smartphones, who typically generate ARPU nearly twice that of voice only subscribers, representing 37% of the overall postpaid subscriber base as at September 30, 2010, up from 28% as at September 30, 2009. • Wireless launched the next generation Apple iPhone 4 that includes new features such as video calling, higher-resolution display, multi-tasking and HD video recording. Wireless upgraded 61% more iPhones than in the third quarter of 2009. • Sony Canada and Rogers announced the integration of Rogers’ wireless, Internet, and cable products and services into its Sony Style retail stores, where customers can now select from a wide variety of Rogers services, devices and product bundles. • Wireless announced the launch of technical trials of Long Term Evolution (“LTE”) wireless network technology,a fourth generation (“4G”) wireless technology that enables network at speeds of up to 150 Mbps.Through this trial we will determine how LTE technology performs across a variety of spectrum frequencies in urban, suburban, and rural environments. In addition, we will verify LTE throughput speeds, performance quality, and interoperability of LTE with our existing HSPA+ network. • Cable grew total service units (television, Internet and telephony subscribers) by 54,000 during the quarter or 8% faster than the third quarter of 2009, with Internet subscriber penetration now at 72% of television subscribers and residential voice-over-cable telephony penetration at 43% of television subscribers. • Rogers announced the acquisition of Atria Networks on October 5, 2010, one of Ontario’s largest fibre-optic networks, which will augment the Rogers Business Solutions (“RBS”) small and medium sized business offerings by enhancing its ability to deliver on-net data centric services within and adjacent to Cable’s footprint. This transaction is subject to regulatory approval and is expected to close in the first quarter of 2011. Rogers Communications Inc. 2 Third Quarter 2010 • Cabledivested certain assets related to its remaining circuit-switched operations, including co-location sites and related equipment.In addition, the remaining residential circuit-switched lines in Cable Operations will be transferred to a third party reseller over the next six months approximately.The portion of RBS business customer lines provisioned over these circuit-switched co-location facilities will continue to be serviced by RBS under a separate wholesale arrangement. • Cable announced that its Rogers On Demand Online broadband video distribution platform, Canada’s leading on-demand portal, now carries over 10,000 hours of primetime TV, movies, series and sports entertainment from hundreds of top studios and networks, including the recent addition of on-demand programming from Sony, Disney, HBO, Showtime, and more. • Rogers announced the appointment of Keith Pelley as the President of Rogers Media succeeding retiring President Tony Viner.Pelley joins Rogers from CTV and most recently was President of Canada’s highly successful Olympic Broadcast Media Consortium. He previously served as President of the Toronto Argonauts and of the TSN sports specialty channel. • Media announced a 10-year programming partnership with Alberta’s two NHL teams, the Edmonton Oilers and Calgary Flames, and the launch of a new national sports network called Sportsnet ONE that will feature extensive live-event programming, including professional hockey, basketball, baseball and soccer. • Rogers issued an aggregate $1.7 billion of public debt in the third quarter with the August 2010 issuance of $800 million of 6.11% Senior Notes due 2040 and the September 2010 issue of $900 million of 4.70% Senior Notes due 2020. • In August 2010, Rogers redeemed all three of our public debt issues maturing in 2011, including US$490 million of 9.625% Senior Notes, $460 million of 7.625% Senior Notes and $175million of 7.25% Senior Notes. The total cash outlay, including redemption premiums and costs to terminate the associated Derivatives, was $1,499 million. • For the quarter, free cash flow, defined as adjusted operating profit less property, plant and equipment expenditures and interest, was $607 million representing an increase of 16% from the same quarter last year. On a per share basis, free cash flow increased by 24% over the same period reflecting share buybacks over the past year which decreased the base of outstanding shares. • Rogers repurchased 9.0 million RCI Class B Non-Voting shares for $335 million during the quarter under our $1.5 billion share buyback authorization and paid dividends on our common shares totalling $187 million. Also, we plan to introduce shortly a new dividend reinvestment plan (“DRIP”), whereby Rogers investors are able to automatically reinvest their quarterly dividends to purchase additional Rogers Class B common shares. This management’s discussion and analysis (“MD&A”), which is current as of October 25, 2010, should be read in conjunction with our Third Quarter 2010 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2009 Annual MD&A and our 2009 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) for interim financial statements and is expressed in Canadian dollars. Please refer to Note 25 of our 2009 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States (“U.S.”) GAAP for the year ended December 31, 2009. Rogers Communications Inc. 3 Third Quarter 2010 In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, included in Rogers Communications Partnership (“RCP”), formerly Rogers Wireless Partnership (“RWP”), and Fido Solutions Inc. (“Fido”); • “Cable”, which refers to our cable communications operations, included in Rogers Communications Partnership (“RCP”), formerly Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 53 radio stations, the Citytv television network, the Rogers Sportsnet and Sportsnet ONE television networks, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. “RCI” refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. On July 1, 2010, the Company’s shared services and substantially all of Cable and Wireless operations were consolidated into Rogers Communications Partnership. See the section entitled “Overview of Liquidity, Financing and Share Capital Activities”. Substantially all of our operations are in Canada. Throughout this MD&A, percentage changes are calculated using numbers rounded as they appear. Rogers Communications Inc. 4 Third Quarter 2010 SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended September 30, Nine months ended September 30, (In millions of dollars, except per share amounts) % Chg % Chg Operating revenue Wireless $ $ 4 $ $ 5 Cable Cable Operations 3 4 RBS 16 11 Rogers Retail 89 97 (8
